Banke, Judge.
In this appeal from the entry of a default judgment in favor of the plaintiff in a suit to recover on a promissory note, the defendant contends that she did not receive service of process. Two separate returns of service appear in the record. The first, dated October 14, 1981, states that a copy of the complaint was left at the defendant’s dwelling house or usual place of abode with a person of suitable age and discretion; the second, dated January 14, 1982, states that the defendant was served personally. Held:
“While the return may be traversed and impeached, the certified return is of itself evidence of a high order, and can only be set aside upon evidence which is not only clear and convincing, but the strongest of which the nature of the case will admit. Denham v. Jones, 96 Ga. 130, 132 (23 SE 78). The entry of service imports verity. Rupee v. Mobile Home Brokers, 124 Ga. App. 86, 88 (183 SE2d 34). See Williams v. Mells, 138 Ga. App. 60, 61 (225 SE2d 501).” Woods v. Congress Fin. Corp., 149 Ga. App. 156, 157 (253 SE2d 834) (1979). In the absence of contradictory evidence, the trial court was warranted in accepting the certificates of service as true.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

Gilbert C. McLemore, Jr., for appellee.